This is an appeal from the dismissal of exceptions to the decree of distribution in the estate of Elizabeth Clark, disallowing the claim of the Department of Public Assistance of the Commonwealth for old age assistance paid to the decedent, during her lifetime, under the Act of January 18, 1934, P. L. 282. The claim of the Commonwealth for payments subsequent to June 1, 1936, was allowed. The questions presented are identical with those involved in Waits' Estate, 336 Pa. 151. For the reasons therein set forth, the decree of the court below is in error as to payments of assistance made prior to June 1, 1936, as to which the Commonwealth is entitled to receive repayment.
Decree reversed. The record is remitted to the court below for the entry of a final decree of distribution in accordance with this opinion; costs to be paid by the estate.